         Case 1:19-mj-00262-GMH Document 1-1 Filed 10/22/19 Page 1 of 1



                                      STATEMENT OF FACTS

        On Monday, October 21, 2019 at approximately 1836 hours, members of the Metropolitan Police
Department’s (MPD) Narcotics and Special Investigation Division (NSID) Gun Recovery Unit (GRU),
were on patrol when they pulled into the parking lot of 3445 Benning Road Northeast in Washington,
D.C. Officers observed several individuals walking toward the exit of the parking lot in the southeast
corner. Special Agent Farrar observed an individual later identified as Jovon Graham (Defendant
Graham) make a tossing motion at the rear of a gold Dodge Durango. At the same time, MPD Officers
heard the sound of a metallic object striking the pavement from behind the same gold Dodge Durango.
Officer Hiller observed Defendant Graham walking away from the rear of the gold Dodge Durango.

        Officer Jacobs immediately went to the rear of the gold Dodge Durango and observed a black
firearm with an extended magazine on the pavement. There were no other items on the pavement in the
area that the weapon was found. Officers stopped Defendant Graham on the front sidewalk of 3445
Benning Road Northeast.

        Officers went into the store at 3445 Benning Road Northeast to view the security footage of the
parking lot. The surveillance footage showed Defendant Graham remove an object from his person,
extend his arm away from his body and toss an object toward the rear of the gold Dodge Durango where
the weapon was found.

        The firearm was determined to be a black in color, Glock 23, .40 caliber semi-automatic handgun
with a serial number of FAE984, loaded with one (1) round in the chamber and twenty-five (25) rounds in
twenty-nine (29) round high capacity magazine.

         A WALES/NCIC check of Defendant Graham revealed he did not have a license to possess a
firearm in the District of Columbia. Defendant Graham has previously be convicted of a crime punishable
by imprisonment for a term exceeding one year. A criminal history check of Defendant Graham through
the National Crime Information Center confirmed that the defendant had a prior felony conviction in the
Superior Court of the District of Columbia, Criminal Case No. 2000 FEL 3644 for Possession with Intent
to Distribute while Armed. There are no firearms manufactured in the District of Columbia.



                                                        _________________________________
                                                        DETECTIVE KIRK DELPO
                                                        METROPOLITAN POLICE DEPARTMENT

SWORN AND SUBSCRIBED BEFORE ME ON THE _____ DAY OF OCTOBER, 2019.



                                                        ___________________________________
                                                        G. MICHAEL HARVEY
                                                        U.S. MAGISTRATE JUDGE
